The plaintiff’s petition for certification for appeal from the Appellate Court, 20 Conn. App. 425, is granted, limited to the following issue:
“Did the attorney referee’s delay in issuing his report violate (a) General Statutes § 51-183b; (b) applicable provisions of the Practice Book; or (c) the due process *768rights of the plaintiff under the United States constitution or article first, § 10, of the Connecticut constitution?”
Decided February 8, 1990
Michael A. D’Amico, in support of the petition.
Robert J. Crean, in opposition.